Decided October 15, 1912.
On Rehearing.
(126 Pac. 994.)
Opinion
Per Curiam.
3. Upon a careful re-examination of the case, a majority of the court are of the opinion that the evidence fails to show an intention on the part of Abram Thrush to permanently part with the control or possession of the deeds executed by him to his children during his lifetime; but strongly indicates that they were testamentary in character, and were deposited with his daughter with the intent that she should hold them for the grantor and subject to his control. In this view of the case, there was no delivery, and no title passed to the •grantees.
4. As stated in Hoffmire v. Martin, 29 Or. 240 (45 Pac. 754), and reiterated in Foote v. Lichty, 60 Or. 542 *149(120 Pac. 398) : “The solution of the question as to when a deed, executed and deposited with a stranger to be delivered to the grantee upon the death of the grantor, is effectual to pass the title, ‘depends upon whether the grantor intends to and does retain dominion and control over it after such delivery, or parts with the possession and control of it absolutely at the time of such delivery.’ ” The evidence here is conflicting, but we are of the opinion that it preponderates in favor of the theory that the conveyances were to be kept by Mary Thrush, as bailee for her father, and subject to his control, and that it was not his intention to relinquish his right to recall them during his lifetime, if he should see fit to do so.
The decree of the circuit court is reversed, and a decree will be entered for defendant, with costs.
Reversed on Rehearing:
Further Rehearing Denied.